Exhibit 12.1 For the Year Ended December 31, (In thousands) Earnings Loss from continuing operations before income taxes $ ) $ ) $ ) $ ) $ ) Fixed charges Earnings, as defined $ ) $ ) $ ) $ ) $ ) Fixed charges: Interest expense $ - $ $ 35 $ - $ Estimated interest component of rent expenses Total fixed charges $ Preferred stock deemed dividend - Total fixed charges and preferred dividend $ Deficiency of earnings available to cover fixed charges and preferred stock dividends(1) $ ) ) $ ) ) ) (1):Adjusted earnings, as described above, were insufficient to cover fixed charges in each year.
